Title: To George Washington from Henry Knox, 29 July 1798
From: Knox, Henry
To: Washington, George


(Private) 
My dear SirBoston 29 July 1798.    
Yesterday I received your favor of the 16th instant, which I opened with all the delightful sensations of affection which I always before experienced upon the receipt of your letters. But I found on its perusal, a striking instance of that vicissitude of human affairs and friendships, which you so justly describe. I read it with astonishment, which however subsided in the reflection, that few men well know themselves, and therefore that for more than twenty years, I must have been acting under a perfect delusion. Conscious myself of entertaining for you a sincere, active, and invariable friendship, I easily beleived it was reciprocal. Nay more, I flattered myself with your esteem and respect in a military point of view. But I find that others greatly my juniors in rank, have been, upon a scale of comparison, preferred before me. Of this perhaps the World may also concur with you, that I have no just reason to complain. But every intelligent and just principle of society required, either that I should have been previously consulted on an arrangement in which my feelings and happiness

have been so much wounded; or that I should not have been dragged forth to public view at all, to make the comparison so conspicuously odious.
I revere the Cause of my Country far beyond all my powers of description. I am charmed with its honorable and dignified proceedings relatively to foreign nations, under the former, and present administrations, of the supreme Executive. And I shall be proud of an honorable opportunity of sealing the truth of these opinions with my blood. It will be to me a malignant shaft of Fate indeed if I am to be excluded from active service, by a constant sense of public insult and injury.
  You are pleased to say that “the first of these (meaning Genl Hamilton) ‘in public estimation’ as declared to me, is designated to be second in Command; with some fears I confess of the consequences; although I must acknowledge at the same time that I know not where a more competent choice could be made.”
It would be absurd in me to complain of an arrangement already made with any view to a change. But I cannot refrain from observing that the question may be asked, how this public estimation is manifested? In Virginia and the southern states? In new England, and the middle States? If so, I can only say that such estimation was not publickly manifested, and is unknown to me. I have understood that when the list was presented to the Senate, some members from a mere sense of justice were desirous that the seniority I held the last War should be considered, but they were silenced by the observation that the list was yours, and therefore it could not be altered. To you, it was declared to be the public estimation. The conclusion seems to be authorised, if the statement of the senate be true (for which however I cannot at present pledge myself) that there has been a species of management in ⟨the⟩ affair of which you are not apprised.
I say nothing relatively to Mr Pinckneys rank. He will judge for himself. If there be an immediate pressure of an Invasion in the southern States, he may submit for a time to the arrangement. But if no such pressure should exist I have mistaken his character greatly if he will accept.
In this case it would appear that Messrs Hamilton and Lee would be the second and third General officers. New England which must furnish the Majority of the Army if one shall be raised, will be without a Major General or have the junior One. Whether they will

possess such a sense of inferiority as to bear such a state of things patiently, or whether their zeal and confidence will thereby be excited Time will discover.
I submit fully to the idea, that the period is rapidly approaching, when successful resistance, or absolute conquest, will take place. The French with their immense force, will find some opportunity to elude the english fleets and to sail with a formidable force to this Country, either directly, or circuitously by the West Indies. Their black troops from the islands, will be made a powerful instrument in the Invasion of the southern states on the well grounded expectation of exciting the slaves, to all the enormities heretofore practised by the negroes of the islands on their former Masters. Natural desire of liberty, joined to the all powerful operation of Ambition, would be irresistible in the minds of our Negroes.
In addition to this project which I beleive is fixed upon, I have been informed from a person inducing a degree of belief, and which is strongly corroborated by circumstances, that the french Agents in New Orleans Pensacola, and Augustine, are and will be busy to raise the southern Indians to War, and also to seduce the people of Tennassee and Kentucky from their allegiance to the Union.
New York presents a tempting object to an Invader. The experience of the british have stamped an incalculable value on that place well known to the french. The fortifications which have been, and are executing, are of themselves, utterly inadequate to the protection and security of that city and Hudsons River. They ought to be combined with small artificial Islands after the manner of the french at Cherbourg. These should stretch from Governors Island to Bedloes. Chains should be extended from each absolutely barring all access in the day of danger. The summits should be crowned with strong batteries for hot shot. The narrows should also be fortified and always strongly garrisoned with abundance of troops. If however Twenty or thirty thousand of the Enemy should effect a landing on long Island, all the fortification excepting supported by a superior force in the field would be nugatory.
If such a train of events should occur and events infinitely less probable have occured in thick succession for the last seven years, all the military energy of america will be required. Then an opportunity

may be afforded in which a better value may be set upon my services than at present, and I may be permitted to exert myself unshackled by any degradation of character.
I have received no other notification of an appointment than what the Newspapers announce. When it shall please the secretary of War to give me the information, I shall endevor to make him a suitable answer. at present I do not perceive how it can possibly be to any other purport, than in the negative, unless the relative rank of the late War, should govern according to the established and invariable usuage of the former War. The present is suggested to be a new arrangement, & totally irrelative to the former Army. The principles of rank were then established by resolves of Congress, as a part of the military law. I am uninformed of any act of the present government which has repealed the former laws upon the subject of rank. This point however may hereafter be more fully investigated.
In whatever situation I shall be, I shall always remember with pleasure and gratitude the friendship and confidence with which you have heretofore honored me. I am with the highest attachment your obedient Servant

H. Knox

